Citation Nr: 1828061	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-41 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than April 17, 2012, for the award of dependency benefits for the Veteran's current spouse, J.W.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the case currently resides with the RO in St. Louis, Missouri.


FINDING OF FACT

VA received notification on April 17, 2012, of the Veteran's August 2010 marriage to his current spouse, J.W.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 17, 2012, for the award of dependency benefits for his current spouse, J.W., have not been met.  38 U.S.C. §§ 1115, 5110 (2012); 38 C.F.R. §§ 3.4 (b)(2), 3.31, 3.401 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an effective date earlier than April 17, 2012, for the award of dependency benefits for his current spouse, J.W.  

VA regulations state that the effective date of additional compensation based on dependency status will be the date of marriage, if evidence of the event is received within one year; otherwise, it will be date of notice of the event or of the dependent's existence.  See 38 C.F.R. § 3.401.  

The relevant facts are not in dispute.  The Veteran married J.W. in August 2010.  Notice of the Veteran's August 2010 marriage was not provided to VA until a VA Form 21-0538, Status of Dependents Questionnaire, was received by VA on April 17, 2012.

In this case, there is no documentation in the claims file that the Veteran notified VA of his J.W.'s dependency prior to April 17, 2012.  Although they were indeed legally married prior to that date, the regulations concerning effective dates hinge upon the date of notification, unless the claim was received within one year of the marriage.  In other words, there is a one-year grace period to notify VA of the change; after that period, the effective date is the date of notification. 

The Board lacks the legal authority to award an earlier effective date for the payment of the Veteran's compensation benefits at the higher rate, or otherwise waive the legal requirement that he notify VA in a timely fashion of any dependency changes.  Here, the Board is bound by the laws passed by Congress.  No equities, no matter how compelling, can create a right to payment that has not been provided for by law.  See Smith v. Derwinski, 2 Vet. App. 429 (1992).  In sum, the legal authority governing this claim is clear and specific, and the Board is bound by such authority.  The law is dispositive, and entitlement to an effective date earlier than April 17, 2012, for the award of dependency benefits for J.W. must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430. 


ORDER

Entitlement to an effective date earlier than April 17, 2012, for the award of dependency benefits for the Veteran's current spouse, J.W., is denied.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


